        Case 1:20-cv-00078-JLS Document 1 Filed 01/22/20 Page 1 of 10




                    UNITED STATES DISTRICT COURT
                    WESTERN DISTRICT OF NEW YORK

BUREAU OF CONSUMER                        Case No. 20-CV-000078
FINANCIAL PROTECTION,
             Petitioner,
             v.

WORLD WIDE PROCESSING
GROUP, LLC,
             Respondent.



          PETITION TO ENFORCE CIVIL INVESTIGATIVE DEMAND
                           AND SUPPORTING MEMORANDUM

      Petitioner, the Bureau of Consumer Financial Protection (Bureau), seeks an

order from this Court directing Respondent World Wide Processing Group, LLC

(WWP) to show cause why it should not be required to comply with the Bureau’s

civil investigative demand (CID). The Bureau issued a CID to WWP on September

4, 2019 requiring it to respond to interrogatories, requests for documents, and

requests for written reports. The company has not produced any responses to the

CID despite several promises to do so. In support of this Petition, the Bureau

submits the accompanying Declaration of Vanessa Buchko and supporting

documents.




                                         1
             Case 1:20-cv-00078-JLS Document 1 Filed 01/22/20 Page 2 of 10




                                Jurisdiction and Venue

       This Court has subject-matter jurisdiction under § 1052(e)(1) of the

Consumer Financial Protection Act of 2010 (CFPA). 1

       Venue is proper because WWP resides and transacts business in this

district.2

                                         Parties

       The Bureau is an independent agency of the United States.3 The Bureau has

authority to issue CIDs under § 1052(c) of the CFPA. 4 When an entity refuses to

comply with a CID, the CFPA authorizes the Bureau to petition the district court

for an order to enforce the CID in “any judicial district in which such person

resides, is found, or transacts business.” 5

       WWP is a limited-liability company registered with the New York Secretary

of State. It is registered as a foreign limited-liability company in Colorado, among

other places. It is located and transacts business in or near the metropolitan area of

Buffalo, New York, which is within this judicial district.




1
  12 U.S.C. § 5562(e)(1).
2
  Id.
3
  Id. § 5491(a).
4
  Id. § 5562(c).
5
  Id. § 5562(e)(1).

                                               2
        Case 1:20-cv-00078-JLS Document 1 Filed 01/22/20 Page 3 of 10




                         Service and Contents of the CID

      The CFPA empowers the Bureau to issue a CID whenever it has reason to

believe that “any person . . . may have information[] relevant to a violation.” 6 A

CID issued by the Bureau may, among other things, require the recipient to

produce documents, respond to interrogatories, and provide written reports.7

      On September 4, 2019, the Bureau issued a CID and sent it via certified mail

to the New York address associated with WWP on the Colorado Secretary of State

website. 8 The CID package was delivered and signed for on September 10, 2019.9

On September 11, 2019, Bureau counsel called David Peltan, the agent for WWP

listed on the New York Secretary of State website. 10 During that conversation, Mr.

Peltan confirmed that he represented WWP and that he had received a copy of the

CID issued to WWP. 11


6
  Id. § 5562(c)(1).
7
  Id.
8
  Buchko Decl. ¶ 7.
9
  Id. The Bureau initially issued a CID to WWP on August 13, 2019, and sent it on
that date via certified mail to the company’s agent, David Peltan, at the address
listed for Mr. Peltan in connection with the company’s registration with the New
York Secretary of State. Id. at ¶ 5. As of August 30, 2019, the U.S. Postal Service
had not been able to obtain certification of delivery for that CID. Id. On August 30,
2019, the Bureau sent another copy of the CID to a different address associated
with David Peltan. Id. at ¶ 6. As of September 4, 2019, this package also was
undelivered. Id. The Bureau then issued the CID that is the subject of this petition
(materially identical, apart from the date for compliance) and conveyed it as
described above.
10
   Id. at ¶ ¶ 5, 9.
11
   Id. at ¶ 9.

                                          3
         Case 1:20-cv-00078-JLS Document 1 Filed 01/22/20 Page 4 of 10




      As described in the CID’s notification of purpose, the CID was issued

as part of an investigation to determine whether

      debt collectors, including debt buyers, or associated persons, in
      connection with collecting debt, have: (1) made false or misleading
      representations to consumers or third parties, improperly contacted
      consumers or third parties, or collected amounts from consumers that
      were not legally owed in a manner that is unfair, deceptive, or abusive
      in violation of §§ 1031 and 1036 of the Consumer Financial
      Protection Act of 2010, 12 U.S.C. §§ 5531, 5536; or (2) made false or
      misleading representations to consumers, made prohibited
      communications to consumers or third parties, or collected amounts
      from consumers that could not lawfully be collected in a manner that
      violates the Fair Debt Collection Practices Act, 15 U.S.C. § 1692 et
      seq., principally §§ 1692c, 1692e & 1692f.12

      The CID required WWP to produce responses to eight interrogatories, three

written reports, and ten document requests by October 2, 2019.13 This is the first

CID that the Bureau issued to WWP in this investigation.14

                     WWP’s Failure to Comply with the CID

      The CID required WWP to schedule a meet-and-confer within ten calendar

days after receiving the CID. 15 WWP failed to do so.16 WWP also did not produce

any responses to the CID on or before October 2, 2019.17



12
   Ex. 5 at 3.
13
   Id. ¶ 7, Ex. 5 at 3-7.
14
   Id. at ¶ 5. This CID is identical aside from the date of return to the CID issued on
August 13, 2019. Id. at ¶ 7.
15
   Ex. 5, p. 9: Instruction C.
16
   Buchko Decl. ¶ 11, Ex. 10.
17
   Buchko Decl. ¶ 10.

                                           4
         Case 1:20-cv-00078-JLS Document 1 Filed 01/22/20 Page 5 of 10




       After counsel for the Bureau sent a letter to Mr. Peltan on October 9, 2019,

the parties conducted a meet-and-confer by phone on October 23, 2019.18 During

that call, Mr. Peltan said that WWP would be able to comply fully with the CID by

November 6, 2019.19 The Bureau modified the CID to extend the deadline for

responding to November 6, 2019.20

       WWP did not produce any responses to interrogatories, requests for

documents, or requests for written reports by November 6, 2019. 21 On November

7, 2019, Mr. Peltan sent an email to Bureau counsel indicating that WWP would

respond to the CID in two weeks (or by November 21, 2019). 22 The Bureau

responded by email and notified Mr. Peltan that WWP was out of compliance. 23

       WWP did not produce any responses to interrogatories, written reports, or

document requests by November 21, 2019. 24 Counsel for the Bureau sent an email

to Mr. Peltan on November 25, 2019 asking for a date certain when WWP would

comply with the CID. 25 The following day, Mr. Peltan replied that “a more realistic




18
   Id. at ¶ 11.
19
   Id.
20
   Id. at ¶ 12, Ex. 11.
21
   Id. at ¶ 13.
22
   Id. at ¶ 14, Ex. 12.
23
   Id. at ¶ 14, Ex. 13.
24
   Id. at ¶ 15.
25
   Id. at ¶ 16, Ex. 14.

                                          5
            Case 1:20-cv-00078-JLS Document 1 Filed 01/22/20 Page 6 of 10




delivery date” for the production was “the end of next week” (or December 6,

2019). 26

       As of January 22, 2020, WWP has not produced any responses to

interrogatories, requests for documents, or requests for written reports. 27

                                    Legal Analysis

       To obtain judicial enforcement of a CID, the Bureau must show: “(1) that

the investigation will be conducted pursuant to a legitimate purpose, (2) that the

inquiry may be relevant to the purpose, (3) that the information sought is not

already within [the Bureau’s] possession, and (4) that the administrative steps

required . . . have been followed.”28 As long as an agency passes this test, the

administrative subpoena “will be enforced unless the party opposing enforcement

demonstrates that the subpoena is unreasonable ‘or that compliance would be

unnecessarily burdensome.’” 29 The Bureau passes this test here.

       First, this investigation, including the CID at issue, is within the authority

granted to the Bureau in the CFPA and is being conducted for a legitimate purpose.

The Bureau may act to prevent any “covered person” or “service provider” from

“offer[ing] or provid[ing] to a consumer any financial product or service not in



26
   Id.
27
   Id. at ¶ 19.
28
   EEOC v. UPS, Inc., 587 F.3d 136, 139 (2d Cir. 2009).
29
   Id.

                                           6
         Case 1:20-cv-00078-JLS Document 1 Filed 01/22/20 Page 7 of 10




conformity with Federal consumer financial law, or otherwise commit[ting] any act

or omission in violation of a Federal consumer financial law.” 30 These laws include

the CFPA, which prohibits covered persons or service providers from employing

unfair, deceptive, or abusive acts or practices, 31 and the Fair Debt Collection

Practices Act, which prohibits certain false or misleading representations and other

conduct in connection with debt collection. 32 As described in the CID’s

notification of purpose, the purpose of the investigation is to determine whether

violations of these laws have occurred. 33

      Second, the documents and information sought in the CID are relevant to the

purpose described in the CID. When reviewing petitions to enforce administrative

subpoenas, “courts broadly interpret relevancy . . . [and t]he district court defers to

‘the agency's appraisal of relevancy, which must be accepted so long as it is not

obviously wrong.’” 34 As the Supreme Court has explained, “the established rule” is

that “the term ‘relevant’ be understood ‘generously’ to permit [federal agencies]

‘access to virtually any material that might cast light on the allegations . . . ’” 35 The



30
   12 U.S.C. § 5536(a)(1)(A).
31
   12 U.S.C. § 5481(14) (defining Federal consumer financial law as including “the
provisions of this title”); 12 U.S.C. §§ 5331, 5536 (prohibiting unfair, deceptive, or
abusive acts or practices related to consumer financial products).
32
   Id. §§ 5481 (12)(H), (14); 5531(a); 5536(a)(1)(B).
33
   Ex. 5 at 3.
34
   NLRB v. Am. Med. Response, Inc., 438 F.3d 188, 193 (2d Cir. 2006).
35
   McLane v. EEOC, 137 S. Ct. 1159, 1169 (2017).

                                             7
         Case 1:20-cv-00078-JLS Document 1 Filed 01/22/20 Page 8 of 10




CID’s requests here relate to WWP’s interactions with a specific debt buyer that is

a subject of the Bureau’s investigation, specifically including the subject’s

placement of debts with WWP for collection, and WWP’s debt-collection

operations.36 This information is relevant to the determination of whether debt-

collection violations have occurred. Notably, the Bureau’s CID power is not

limited to the investigation subject alone; rather, the Bureau may send a CID to any

entity that it has reason to believe possesses relevant information. 37

      Third, the documents and information sought in the CID are not already in

the possession of the Bureau. This is the first CID that the Bureau has issued to

WWP in this investigation, 38 and WWP has not responded to the requests. 39

      Fourth, all administrative steps required by the CFPA and its implementing

regulation for issuance of the CID have been followed. The CID was issued on

September 4, 2019 by a Deputy Assistant Director of the Office of Enforcement

and served on WWP at its New York address via certified U.S. Mail, return receipt

requested. As required by the CFPA,40 the CID contained a notification of purpose




36
   Ex. 5 at 4-9.
37
   12 U.S.C. § 5562(c).
38
   Buchko Decl. at ¶ 5.
39
   Id. at ¶ 19.
40
   12 U.S.C. § 5562 (c)(2).

                                           8
          Case 1:20-cv-00078-JLS Document 1 Filed 01/22/20 Page 9 of 10




apprising WWP of the nature of the conduct under investigation and applicable

provisions of law. 41

        Finally, the CID is not unduly burdensome. The CID includes eight

interrogatories, three requests for written reports, and ten document requests.42 It is

narrowly tailored to seek only information relevant to the Bureau’s stated

notification of purpose. Many of the requests are limited to WWP’s business and

interactions with one debt buyer. 43 And WWP repeatedly stated that it could, and

would, produce the information called for.44

WHEREFORE, the Bureau requests:

     1. an order directing WWP, by a date certain, to show cause why it should not

        be required to comply with the CID;

     2. after WWP’s response to the order to show cause, or its failure to respond,

        an order directing WWP to comply with the CID within ten days of the order

        or at a later date as may be established by the Bureau or the Court;

     3. that the Bureau may recover its costs in maintaining this proceeding; and

     4. such other relief as this Court deems just and proper.

Dated: January 22, 2020                 Respectfully submitted,



41
   Ex. 5 at 3.
42
   Ex. 5 at 4-7.
43
   Id. at 4-9.
44
   Buchko Decl. ¶ ¶ ¶ 11, 14, 16, Ex. 12, 14.

                                           9
Case 1:20-cv-00078-JLS Document 1 Filed 01/22/20 Page 10 of 10




                            Cara Petersen
                            Acting Enforcement Director

                            John C. Wells
                            Deputy Enforcement Director

                            James T. Sugarman
                            Assistant Deputy Enforcement Director

                            ___/s/_______________
                            Lindsay Castanien (MA Bar # 688964)
                            Telephone: (202) 435-9372
                            E-mail: lindsay.castanien@cfpb.gov
                            Vanessa Buchko (DC Bar # 502578)
                            Telephone: (202) 435-9593
                            E-mail: vanessa.buchko@cfpb.gov
                            Bureau of Consumer Financial Protection
                            1700 G Street, NW
                            Washington, DC 20552
                            Fax: (202) 435-7722
                            Attorneys for Petitioner Bureau of
                            Consumer Financial Protection




                             10
